IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. WR-53,148-03


EX PARTE MARLIN ENOS NELSON





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 483164-B IN THE 178TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



Per Curiam.  

O R D E R


	This is a subsequent application for a writ of habeas corpus filed pursuant Texas
Code of Criminal Procedure, Article 11.071, Section 5. 
	On August 10, 1988, a jury convicted applicant of the offense of capital murder. 
The jury answered the special issues submitted pursuant to Texas Code of Criminal
Procedure Article 37.071, and the trial court, accordingly, set punishment at death.  This
Court affirmed applicant's conviction and sentence on direct appeal.  Nelson v. State, 848
S.W.2d 126 (Tex. Crim. App. 1992).  On October 13, 1998, applicant filed his initial
application for a writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex
parte Nelson, No. WR-53,148-01 (Tex. Crim. App. Sept. 11, 2002).  Applicant filed
second application for writ of habeas corpus pursuant to Article 11.071 on September 20,
2001.  We dismissed the second application as subsequent.  Ex parte Nelson, No. WR-53,148-02 (Tex. Crim. App. Sept. 11, 2002).
	In a single allegation in this subsequent application, applicant asserts that he is
entitled to relief from his death sentence because he presented significant mitigating
evidence related to his moral culpability and the appropriateness of a death sentence that
could not have been given full effect by the sentencing jury.  See Penry v. Johnson, 532
U.S. 782 (2001).  We have reviewed the application and find that the allegation satisfies
the requirements of Article 11.071 § 5.  Accordingly, we remand the application to the
trial court for consideration of Applicant's claim.
	IT IS SO ORDERED THIS THE 16TH DAY OF JUNE, 2010.

Do Not Publish